Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and between
SWITCH & DATA FACILITIES COMPANY, INC., a Delaware corporation (the “Company”),
and KEITH OLSEN (the “Executive”) as of December 16, 2008 (the “Effective
Date”).

In consideration of the employment by the Company, and of the compensation and
other remuneration to be paid by the Company to the Executive for such
employment, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Executive, the Company and
the Executive agree as follows:

ARTICLE 1: EMPLOYMENT AND DUTIES

1.1 Employment, Effective Date. Subject to the terms of this Agreement, the
Company agrees to employ the Executive, and the Executive agrees to be employed
by the Company, beginning as of the Effective Date and continuing until
terminated pursuant to the terms of this Agreement.

1.2 Position. During the Term, the Executive shall serve as the President and
Chief the Executive Officer of the Company, reporting directly to the Chairman
of the Company and the Board of Directors of the Company (the “Board”).

1.3 Duties and Services. The Executive shall have the authority and shall
perform the duties and services appertaining to the office referred to in
Section 1.2, as well as such additional authority, duties and services
appropriate to such office that the parties mutually may agree upon from time to
time. In furtherance of the foregoing, the Executive shall devote his full
business time, energy and efforts to the business and affairs of the Company and
its affiliates and shall not engage, directly or indirectly, in any other
business or businesses that would conflict with the Executive’s performance of
duties hereunder except with the consent of the Board.

ARTICLE 2: TERMINATION OF EMPLOYMENT

2.1 The Company’s Right to Terminate. The Executive’s employment shall
automatically terminate upon the Executive’s death. Additionally, the Company
shall have the right to terminate the Executive’s employment at any time for any
of the following reasons:

(i) upon Total Disability (as defined below);

(ii) for Cause (as defined below); or

(iii) for any reason not described in Subsections 2.1(i) or (ii) above, in the
sole discretion of the Board or termination for any reason by the Company within
one year of a Change in Control (“Without Cause Termination”).

“Total Disability” shall mean the occurrence of any circumstances in which the
Executive, by reason of illness, incapacity or other disability, has failed to
perform his duties or fulfill his obligations under this Agreement for a
cumulative total of 180 days in



--------------------------------------------------------------------------------

any 12-month period. Any questions as to the existence of Total Disability of
the Executive as to which the Executive and the Company cannot agree shall be
determined in writing by a qualified independent physician mutually acceptable
to the Executive and the Company. If the Executive and the Company cannot agree
as to a qualified independent physician, each shall appoint such a physician and
those two physicians shall select a third who shall make such determination in
writing. The determination of a Total Disability made in writing to the Company
and the Executive shall be final and conclusive for all purposes of this
Agreement.

“Cause” shall mean that the Executive (A) has engaged in gross negligence or
willful misconduct in the performance of any material duties required of him
hereunder, (B) has been convicted of, or has admitted to committing or pleads no
contest to committing, a felony offense, (C) has willfully refused to perform
the material duties and responsibilities required of him hereunder other than as
a result of the Executive’s Total Disability, (D) has materially and willfully
breached any then current material Company policy or code of conduct established
by the Company, which policy or code of conduct was provided to the Executive
prior to such breach, or (E) has materially and willfully breached any of the
provisions of Section 1.3 (and such breach is ongoing in nature), Article 4, and
Article 6 of this Agreement and, in all cases (except those specified in Clause
(B) above), such conduct or events remain uncorrected for 30 days following
written notice to the Executive by the Company of such conduct or events.

For purposes hereof, no act shall be deemed “willful” if taken by the Executive
with the good faith belief that such was in the best interest of the Company or
at the direction of the Company’s Board.

As used herein, the term “Change of Control” shall mean:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d) or 14(d)(2)of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of fifty percent (50%) or more of
either (A) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for the purposes of this clause 2.2(c)(i), the following
acquisition shall not constitute a Change in Control: (u) any acquisition
directly from the Company, (w) any acquisition by the Company, (x) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(y) any acquisition by any corporation pursuant to a transaction which complies
with clauses (A), (B) and (C) of clause 2.2(c)(iii) below; or

(ii) individuals who, as of date of this Agreement, constitute the Board of the
Company (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of the Company; provided, however, that any individual
becoming a director subsequent to the date of this Agreement whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the

 

2



--------------------------------------------------------------------------------

Incumbent Board (or the Nominating Committee) shall be considered as though such
individual were a member of the Incumbent board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(iii) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially of the Persons who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination) or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, fifty percent or more
of, respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (C) at least a
majority of the members of the board of directors resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination.

2.2 The Executive’s Right to Terminate. The Executive may terminate his
employment hereunder for Good Reason or without Good Reason at anytime during
the Term, in which event the Executive shall resign from all of his positions
with the Company. For purposes of this Agreement, “Good Reason” shall mean any
of the following should they occur without the Executive’s prior consent:

(a) The assignment to the Executive by the Company of duties or authority
inconsistent with the Executive’s position as President and Chief Executive
Officer of the Company, or any significant reduction or significant change in
either position, reporting relationship, stature, or job function, except in
connection with the termination of employment for Cause or Total Disability;
provided, that “Good Reason” shall not occur pursuant to this Section 2.2
(a) unless and until the Executive first provides written notice to the Company
of such assignment, significant reduction or significant change within 90 days
following the effective date of such assignment, significant reduction or
significant change, and such assignment, significant reduction or significant
change remains uncorrected for more than 30 days following written notice to the
Company by the Executive of same; or

 

3



--------------------------------------------------------------------------------

(b) (i) A reduction by the Company in the Base Salary, the minimum target bonus
for 2008, or benefits received by the Executive in violation of this Agreement,
or (ii) the Company states its intent to lower the Executive’s Target Bonus (as
defined in Section 3.2 hereof); provided, that “Good Reason” shall not occur
pursuant to this Section 2.2(b) unless and until the Executive first provides
written notice to the Company of such reduction of Base Salary, minimum 2008
target bonus, Target Bonus, or benefits within 90 days following the effective
date of such reduction, and such reduction remains uncorrected for more than 30
days following written notice to the Company by the Executive of same.

The Executive’s termination of his employment shall not constitute a termination
for “Good Reason” unless the effective date of such termination is within one
year following the effective date of the occurrence the “Good Reason.”

2.3 Effect of Termination.

(a) If the Executive’s employment shall terminate pursuant to Sections 2.1 or
2.2 then, upon such termination, regardless of the reason therefor, the
Executive shall be paid all earned but unpaid compensation and benefits, and all
further compensation and benefits to the Executive hereunder shall terminate
contemporaneously with such termination.

 

  1) Notwithstanding the previous sentence, if the Executive complies with the
provisions of Article 6 of this Agreement and Subsection (c) of this Section,
then, upon any termination for “Good Reason” or any Without Cause Termination,
the Company shall (A) pay the Executive, in equal monthly installments as nearly
as practicable, on the normal payroll dates that would have been applicable for
the Executive had such termination not occurred, for a period of 12 months after
such termination (the “Severance Term”), the greater of: (i) an amount equal to
the Base Salary (as defined below) and bonus paid to the Executive in the year
prior to the year of termination, and (ii) $500,000, and (B) to the extent
permitted by the applicable benefit plan or the Company policy, provide the
Executive with continued benefits that were in effect as of the termination of
this Agreement for the balance of the Severance Term, as if the Executive had
remained an active employee of the Company hereunder during the Severance Term.

 

  2) With respect to subsection 2.3(a)(1)(B) above, in the event that the
Executive is no longer eligible to participate in a benefit plan that was in
effect as of the termination of this Agreement, and such ineligibility is caused
solely as a result of the termination of this Agreement, then the Company shall
provide the Executive with substantially similar benefits through commercial
insurers or such other means as the Company shall reasonably determine.

 

  3)

With respect to the payments provided by subsection 2.3(a)(1)(A) above (the
“Cash Severance Amount”), in the event the aggregate portion of the Cash
Severance Amount payable during the first six months of the Severance Term would
exceed an amount (the “Minimum Amount”) equal to two times the lesser of (i) the
Executive’s annualized compensation as in effect for the calendar year
immediately preceding the calendar year during which the Executive’s termination
of

 

4



--------------------------------------------------------------------------------

 

employment occurs, or (ii) the maximum amount that may be taken into account
under a qualified retirement plan pursuant to Section 401(a)(17) of the Internal
Revenue Code of 1986, as amended (the “Code”), for the calendar year during
which the Executive’s termination of employment occurs, then, to the extent
necessary to avoid the imposition of additional income taxes or penalties or
interest on the Executive under Section 409A of the Code, (x) the Company shall
pay a portion of the Cash Severance Amount equal to the Minimum Amount over the
first six months of the Severance Period, in equal installments as nearly as
practicable, on the normal payroll dates that would have been applicable for the
Executive had such termination not occurred and (y) the Company shall pay the
remainder of the Cash Severance Amount over the remaining six months of the
Severance Period, in equal installments as nearly as practicable, on the normal
payroll dates that would have been applicable for the Executive had such
termination not occurred.

(b) In light of the difficulties in estimating the damages for an early
termination of this Agreement, the Company and the Executive hereby agree that
the payments, if any, to be received by the Executive pursuant to this
Section 2.3 shall be received by the Executive as liquidated damages, and the
Executive shall not have any right to any other payment or damages hereunder
except for such liquidated damages.

(c) In order to receive any severance payments or other post-employment benefits
under this Agreement, the Executive must execute a comprehensive release of all
claims and causes of action against the Company (including its affiliates,
officers and directors), in a form reasonably satisfactory to the Company.

ARTICLE 3: COMPENSATION AND BONUSES

3.1 Base Salary. During the Term, the Company shall pay the Executive a base
salary equal to $425,000 per year, subject to periodic review and in its
discretion increase but not decrease (as in effect hereunder, the “Base
Salary”), which the Company shall pay to the Executive in equal installments
paid twice monthly in arrears. The Base Salary shall be reviewed on an annual
basis by the Board or the Compensation Committee. No annual increase is mandated
by this Agreement.

3.2 Bonuses. During the Term, the Company shall pay the Executive bonuses in
accordance with the Company’s standard policy or as established by the Board in
either case on a basis no less favorable than those provided to similarly
situated senior executives of the Company; provided (a) the target bonus amount
for the period ending as of December 31, 2008 (so long as the Executive remains
employed as of such date) shall not be less than $250,000 and, if earned, shall
be paid to the Executive at the same time as bonuses are paid to other senior
officers of the Company. The Executive’s target bonus for each fiscal year
commencing January 1, 2009 or thereafter shall not be less than $250,000 (the
“Target Bonus”); provided, that the amount of such bonus, while set at $250,000,
shall be subject to the Company’s achievement of financial criteria established
by the Board (or the Compensation Committee) and other criteria established by
the Board or the Compensation Committee from time to time after consultation
with the Executive. The Executive is not guaranteed any bonus if the established
criteria are not met. No bonus paid to the Executive shall be a floor or cap for
bonuses in subsequent periods.

 

5



--------------------------------------------------------------------------------

3.3 Benefits.

(a) During the Term, the Executive shall have the right to receive or
participate in the employee benefit plans, policies and arrangements, including
fringe benefits, of the Company on a basis that is no less favorable than those
provided to other senior executives at the Company. The Executive recognizes
that from time to time such benefits are subject to change; accordingly, such
benefits may be reduced provided that the reduction is applicable to all senior
executives.

(b) During the Term, the Executive will be entitled to the number of paid
holidays, personal days off, paid vacation days and sick leave days in each
calendar year as are instituted by the Board. In no event shall the Executive’s
paid vacation be less than twenty working days per year. Such paid vacation may
be taken at the Executive’s discretion with the prior approval by the Company,
and at such time or times as are not inconsistent with the reasonable business
needs with the Company.

(c) Reasonable expenses incurred by the Executive in performing his duties
hereunder (including travel expenses) shall be reimbursed by the Company in
accordance with the Company’s policies on a basis no less favorable than those
applicable to other senior executives of the Company.

(d) Options and Other Equity Grants. The Executive shall be eligible to
participate in the Company’s stock option or other equity grant programs, to the
extent: (a) other senior executives are eligible to participate and (b) as
permitted by applicable law. It is acknowledged that no particular grant of
options or other equity has been promised to the Executive. Any such grant shall
be made by the Compensation Committee or the Board. Such options or other equity
grants shall be governed by the relevant plans and agreements including, without
limitation, provisions relating to vesting and Change in Control. In the event
of a termination for Without Cause or a resignation for Good Reason, all stock
options or other equity grants will be deemed to have been outstanding for an
additional one year for vesting purposes. Notwithstanding the above, all
outstanding stock options and any other equity grants shall be vested in full in
the event of any termination of the Executive by the Company within the year of
a Change in Control.

ARTICLE 4: PROTECTION OF INFORMATION

4.1 Disclosure to and Property of the Company. All information, designs, ideas,
concepts, improvements, product developments, discoveries, and inventions,
whether patentable or not, which are conceived, made, developed, or acquired by
the Executive, individually or in conjunction with others, during the Term
(whether during business hours or otherwise and whether on the Company’s
premises or otherwise) that relate to the Company’s or any of its affiliates’
business, products, or services (including, without limitation, all such
information relating to corporate opportunities, research, financial and sales
data, pricing terms, evaluations, opinions, interpretations, acquisitions
prospects, the identity of customers or their requirements, the identity of key
contacts within the customer’s organizations or within the organization of
acquisition prospects, or marketing and merchandising techniques, prospective
names, and marks) (collectively, “Confidential Information”) shall be disclosed
to the Company consistent

 

6



--------------------------------------------------------------------------------

with the Executive’s fiduciary duties and are and shall be the sole and
exclusive property of the Company and its affiliates. The term “Confidential
Information” does not include information that (i) is or becomes generally
available to the public other than as a result of a disclosure by the Executive
(unless to defend himself in any dispute between the Executive and the Company
or any affiliate or unless required by law), or (ii) is or becomes available to
the Executive on a non-confidential basis from a source other than the Company
or any of its representatives, provided that such source is not known by the
Executive to be bound by a confidentiality agreement with or other obligation of
secrecy to the Company. Moreover, all documents, videotapes, written
presentations, brochures, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs. E-mail,
voice mail, electronic databases, maps, drawings, architectural renditions,
models and all other writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression generated by the Executive in performing his duties
hereunder (collectively, “Work Product”) are and shall be the sole and exclusive
property of the Company or its Affiliates. Upon termination of the Executive’s
employment by the Company, for any reason, the Executive promptly shall deliver
such Confidential Information and Work Product, and all copies thereof, to the
Company.

4.2 No Unauthorized Use or Disclosure. the Executive will not, at any time
during or after the Executive’s employment by the Company, make any unauthorized
disclosure of Confidential Information or Work Product of the Company or its
affiliates, or make any use thereof, except in the carrying out of the
Executive’s responsibilities hereunder.

4.3 Assistance by the Executive. Both during the period of the Executive’s
employment by the Company and thereafter for a period of one year. the Executive
shall provide reasonable assistance to the Company and its nominees, at any
time, in the protection of the Company’s or its Affiliates worldwide right,
title and interest in and to Work Product and the execution of all formal
assignment documents requested by the Company or its nominee and the execution
of all lawful oaths and applications for patents and registration of copyright
in the United States and foreign countries; provided that the Company shall
reimburse the Executive for reasonable out-of-pocket expenses (including
attorneys fees) incurred by the Executive in performing his obligations under
this Section 4.3.

4.4 Remedies. the Executive acknowledges that money damages might not be
sufficient remedy for any breach of this Article 4 or Article 6 by the
Executive; and the Company or its Affiliates shall be entitled to seek
enforcement of the provisions of Sections 4.1 or 4.2 or Article 6 by terminating
payments then owing to the Executive under this Agreement and to specific
performance and injunctive relief as remedies for such breach or any threatened
breach. Such remedies shall not be deemed the exclusive remedies for a breach of
this Article or Article 6, but shall be in addition to all remedies available at
law or in equity, including the recovery of damages from the Executive and his
agents.

ARTICLE 5: INDEMNIFICATION

The Company shall indemnify the Executive to the same extent as directors and
senior executive officers of the Company are indemnified by the Company, which
indemnification procedures are set forth in Article 6 of the Company’s Bylaws.
Any amendment or modification to the Bylaws shall not affect the Executive’s
indemnification rights hereunder unless such amendment or modification results
in an expansion of such indemnification rights.

 

7



--------------------------------------------------------------------------------

ARTICLE 6: NONCOMPETITION AFTER TERMINATION

6.1 In General. the Executive agrees that, from the date hereof until 12 months
after the expiration or termination of this Agreement (the “Non-Compete
Period”), the Executive shall not:

(a) directly or indirectly participate in the ownership, management, operation
or control of, or be connected as an officer, employee, partner, director, or
otherwise with, or have any financial interest in or aid or assist anyone else
in the conduct of any business in those states that, as of the expiration or
termination of this Agreement, the Company is presently doing business in or
that the Company intends to do business in the upcoming 12 months (which intent
shall have been demonstrated by a Board or committee resolution or formal
business plan of the Company) that is directly competitive with that conducted
by the Company or its affiliates (a “Competitive Operation”); provided, however,
that this provision shall not preclude the Executive from owning not more than
5% of the equity securities of any publicly held Competitive Operation so long
as the Executive does not serve as an employee, officer, director or consultant
to such business;

(b) directly or indirectly, either as principal, agent, independent contractor,
consultant, director, officer, employee, employer, advisor, stockholder,
partner, or in any other individual or representative capacity whatsoever,
either for his own benefit or for the benefit of any other person or entity
either (1) attempt to hire, contract or solicit with respect to hiring any
employee of the Company or its affiliates or (ii) induce or otherwise counsel,
advise or encourage any employee of the Company or its affiliates to leave the
employment of the Company or its affiliates; (c) directly or indirectly, either
as principal, agent, independent contractor, consultant, director, officer,
employee, employer, advisor, stockholder, partner, or in any other individual or
representative capacity whatsoever, either for his own benefit or for the
benefit of any other person or entity call upon, solicit, divert or take away,
any customer or vendor of the Company or its affiliates with whom the Executive
dealt, directly or indirectly, during his engagement with the Company or its
affiliates, in connection with a Competitive Operation; provided, however, that
the Executive may call upon such customers and vendors for the purpose of
promoting sales of the Company’s or its affiliates’ services and products to
such customers and vendors, and for such other purposes as are not reasonably
intended to result in any reduction in the Company’s or its affiliates’ sales or
prospective sales to such customers and vendors.

Notwithstanding the foregoing, in the event this Agreement is not renewed at the
end of the Stated Term or an Extended Year Term pursuant to the provisions of
Section 2.1, then the Non-Compete Period shall be six months.

 

8



--------------------------------------------------------------------------------

ARTICLE 7: MISCELLANEOUS

7.1 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Company:    Switch & Data Facilities Company, Inc.    1715 North
Westshore Blvd., Suite 650    Tampa, FL 33607    Attn: Chief Financial Officer
With copies to:    Switch & Data Facilities Company, Inc.    1715 North
Westshore Blvd., Suite 650    Tampa, FL 33607    Attn: General Counsel    Robert
J. Grammig, Esq.    Holland & Knight LLP    100 North Tampa Street, Suite 4100
   Tampa, FL 33602 If to the Executive:    Mr. Keith Olsen    1715 N. Westshore
Blvd., Suite 650    Tampa, FL 33607 With a copy to:   

                                                      

     

 

     

 

  

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

7.2 Applicable Law. This Agreement is entered into under, and shall be governed
for all purposes by, the laws of the State of Delaware.

7.3 No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

7.4 Severability. To the extent permitted by applicable law, the Company and the
Executive hereby agree that any term or provision of this Agreement that renders
such term or provision or any other term or provision hereof invalid or
unenforceable in any respect shall be modified, but only to the extent necessary
to avoid rendering such term or provision invalid or unenforceable, and such
modification shall be accomplished in the manner that most nearly preserves the
benefit of the Company’s and the Executives’ bargain hereunder. If a court of
competent jurisdiction determines that any term or provision of this Agreement
is invalid or unenforceable, then the invalidity or unenforceability of that
term or provision shall not affect the validity or enforceability of any other
term or provision of this Agreement, and all other terms or provisions shall
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in a materially adverse
manner with respect to either party.

 

9



--------------------------------------------------------------------------------

7.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

7.6 Withholding of Taxes and Other the Executive Deductions. The Company may
withhold from any benefits and payments made pursuant to this Agreement all
federal, state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to the Company’s employees generally.

7.7 Headings. The section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

7.8 Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, the singular number includes the plural and
vice-versa, “or” has the inclusive meaning identified with the phrase “and/or,”
and “including” has the inclusive meaning frequently identified with the phrase
“but not limited to.”

7.9 Assignment. This Agreement shall be binding upon and inure to the benefit of
the Company and any successor of the Company, by merger, sale or otherwise.
Except as provided in the preceding sentence, this Agreement, and the rights and
obligations of the parties hereunder, are persona] and neither this Agreement,
nor any right, benefit, or obligation of either party hereto, shall be subject
to voluntary or involuntary assignment, alienation or transfer, whether by
operation of law or otherwise, without the prior written consent of the other
party.

7.10 Mitigation. If the Executive’s employment hereunder is terminated for any
reason, the Executive shall have no duty to attempt to mitigate his damages by
seeking alternative employment, the Company shall not he entitled to reduce the
amount of any compensation or benefits payable to the Executive hereunder by any
amounts received by the Executive in connection with any alternative employment,
and the Executive shall not be required to pay the Company any amounts that he
may receive from any such alternative employment or otherwise.

7.11 Venue. Each of the parties submits to the jurisdiction of any state or
federal court sitting in Hillsborough County, Florida, in any action or
proceeding arising out of or relating to this Agreement and agrees that such
courts will be the sole and exclusive venue for all disputes arising out of, or
related to, this Agreement.

7.12 Entire Agreement/Amendment. With respect to the subject matter of this
Agreement, this Agreement supersedes all previous contracts and constitutes the
entire agreement existing between or among the parties. As between or among the
parties, no oral statements or prior written material not specifically
incorporated herein shall be of any force and effect. The parties specifically
acknowledge that, in entering into and executing this Agreement, each is relying
solely upon the representations and agreements contained in this Agreement and
no others. All prior representations or agreements, whether written or oral, not
expressly

 

10



--------------------------------------------------------------------------------

incorporated herein, are superseded and no changes in or additions to this
Agreement shall be recognized unless and until made in writing and signed by the
parties hereto. The Company and the Executive shall reasonably cooperate with
respect to, and may jointly amend or modify the Agreement in any mutually
agreeable manner to provide for, the application and effects of Section 409A of
the Code and any related regulatory or administrative guidance issued by the
Internal Revenue Service.

 

11



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above, to be effective as of the Effective Date.

 

COMPANY: SWITCH & DATA FACILITIES COMPANY, INC. By:  

/s/ William K. Luby

  William K. Luby, Chairman EXECUTIVE: KEITH OLSEN

/s/ Keith Olsen

 

12